 



Exhibit 10.20
AMENDMENT NO. 4
to
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 11, 2005
          THIS AMENDMENT NO. 4 (this “Amendment”) is entered into as of
November 11, 2005 by and among Jabil Circuit Financial II, Inc., a Delaware
corporation (the “Seller”), Jabil Circuit, Inc., a Delaware corporation (the
“Servicer”), Jupiter Securitization Corporation (“Jupiter”), the financial
institutions party hereto (the “Financial Institutions”) and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as Agent
(the “Agent”).
PRELIMINARY STATEMENTS
          A. The Seller, the Servicer, Jupiter, the Financial Institutions and
the Agent are parties to that certain Receivables Purchase Agreement dated as of
February 25, 2004 (as amended prior to the date hereof and as otherwise amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Purchase Agreement.
          B. The Seller, the Servicer, Jupiter, the Financial Institutions and
the Agent have agreed to amend the Purchase Agreement on the terms and subject
to the conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
          Section 1. Amendment. Effective as of the date hereof and subject to
the satisfaction of the conditions precedent set forth in Section 2 below, the
Purchase Agreement is hereby amended as follows:
          (a) The definition of “Purchase Limit” in Exhibit I to the Purchase
Agreement is restated in its entirety as follows:
          “Purchase Limit” means $250,000,000.
          (b) The Commitment amount of JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago) set forth on Schedule A to the
Purchase Agreement is hereby amended to delete the amount “$175,000,000” and
replace it with the amount “$250,000,000”.
          Section 2. Conditions Precedent. This Amendment shall become effective
and be deemed effective, as of the date first above written, upon the latest to
occur of (i) the date hereof and (ii) receipt by the Agent of one copy of this
Amendment duly executed by each of the parties hereto.

 



--------------------------------------------------------------------------------



 



          Section 3. Covenants, Representations and Warranties of the Seller and
the Servicer.
          (a) Upon the effectiveness of this Amendment, each of the Seller and
the Servicer hereby reaffirms all covenants, representations and warranties made
by it in the Purchase Agreement, as amended, and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Amendment.
          (b) Each of the Seller and the Servicer hereby represents and warrants
as to itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Amortization Event or a Potential Amortization Event.
          Section 4. Fees, Costs, Expenses and Taxes. Without limiting the
rights of the Agent and the Purchasers set forth in the Purchase Agreement and
the other Transaction Documents, the Seller agrees to pay on demand all
reasonable fees and out-of-pocket expenses of counsel for the Agent and the
Purchasers incurred in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered in
connection herewith and with respect to advising the Agent and the Purchasers as
to their rights and responsibilities hereunder and thereunder.
          Section 5. Reference to and Effect on the Purchase Agreement.
          (a) Upon the effectiveness of this Amendment, each reference in the
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the Purchase
Agreement as amended hereby, and each reference to the Purchase Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Purchase Agreement shall mean and be a reference to the Purchase
Agreement as amended hereby.
          (b) Except as specifically amended hereby, the Purchase Agreement and
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Purchaser or the
Agent under the Purchase Agreement or any of the other Transaction Documents,
nor constitute a waiver of any provision contained therein.
          Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.

2



--------------------------------------------------------------------------------



 



          Section 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
          Section 8. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed on the date first set forth above by their respective officers
thereto duly authorized, to be effective as hereinabove provided.

                  JABIL CIRCUIT FINANCIAL II, INC., as    
 
  Seller        
 
           
 
  By:   /s/ James Falconer    
 
           
 
      Name: James Falconer
Title: Vice President    
 
                JABIL CIRCUIT, INC., as Servicer    
 
           
 
  By:   /s/ Forbes Alexander    
 
                Name: Forbes Alexander         Title: Chief Financial Officer  
 

Signature Page to Amendment No.4

 



--------------------------------------------------------------------------------



 



                  JUPITER SECURITIZATION CORPORATION
 
                    By: JPMorgan Chase Bank, N.A., its attorney-in-fact
 
                By:   /s/ Maureen Marcon               Name:   Maureen Marcon  
  Title:   Vice President
 
                JPMORGAN CHASE BANK, N.A.         (successor by merger to Bank
One, N.A. (Main Office Chicago)), as a Financial Institution and as Agent
 
                By:   /s/ Maureen Marcon                   Name: Maureen Marcon
        Title: Vice President

Signature Page to Amendment No.4

 